Citation Nr: 1120647	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-29 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sinusitis, including sinus headaches secondary to tooth extraction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to December 1949.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  This issue was reopened by the Board in January 2010 and remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that a chronic sinus disability did not manifest in service and was not causally or etiologically related to an event, injury, or disease in service, including a dental procedure.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Board further finds that the RO complied with its January 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran contends that he has chronic sinusitis that is related to a tooth extraction in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Here, the service treatment records show that in November 1947, no sinus abnormalities were noted when the Veteran entered service.  In June 1948, the Veteran was treated for mumps.  The Veteran also complained of headaches at this time and he had frontal sinus tenderness.  Later in June 1984, the Veteran noted that his headaches were improving and that his sunrises hurt a little.  In March 1949, the Veteran was diagnosed with root tip in the right maxillary anterior, secondary to extraction performed in Burtonwood, England on March 19, 1949.  On March 23, 1949, the root tip was removed with local novocaine anesthesia.  The Veteran also developed bronchitis at this time.  In April 1949, the sinus opening appeared well closed and good recovery was noted.  X-rays revealed clear sinuses.  It was noted that the Veteran continued to have complaints of pain in his maxillary sinus.    
In April 1949, the Veteran was diagnosed with sinusitis, acute, severe, maxillary, caused undetermined.  In the December 1949 separation examination, the Veteran's nose, sinuses, mouth and throat were not shown to have a significant abnormality.

In a March 2005 VA Compensation and Pension Examination, a VA examiner reviewed the claims file and medical records.  The Veteran reported that he had sinus headaches secondary to a tooth extraction in service.  The examiner noted the treatment in service, including the tooth extraction and root tip extraction in 1949.  A March 2005 x-ray of the sinuses revealed a negative sinus series.  The examiner found that there was no objective evidence of chronic sinusitis.  The examiner, therefore, concluded that sinus headaches were less likely as not cause by or a result of tooth extraction while in service.  The rationale was that there was no current radiological evidence of chronic sinusitis.  

Private treatment records show that in January 2006 the Veteran had complaints of sinus headaches, pain and pressure.  He was diagnosed with acute sinusitis, allergic in nature.  

VA treatment records in January 2007 show that the Veteran reported he had chronic sinusitis and had complaints of headache, sinus pain and bilateral earache for one week.  He was diagnosed with acute sinusitis with a history of chronic sinusitis.  In February 2007, the sinusitis was improving and in March 2007, it was resolved.  VA treatment records in November 2007 show that the Veteran had complaints of sinus headaches and sinusitis.  He was diagnosed with sinusitis and was treated with antibiotics and nasal spray.  

The Veteran's statements as well as the lay statements of record show that the Veteran has had complaints of sinus headaches.  He would use a jar full of hot water or a hot water bottle wrapped in a towel on the back of his head to relieve the pain.  

In a February 2010 VA Compensation and Pension Examination, a VA examiner reviewed the claims file and examined the Veteran.  The Veteran reported chronic sinusitis and headaches that began in 1949.  The examiner noted the treatment the Veteran received for the extracted tooth and root tip in 1949.  The examiner also considered the Veteran's history of and treatment for sinusitis as well as his current complaints of headaches.  An x-ray revealed absence of normal aerated frontal sinuses, otherwise normal view of the paranasal sinus.  There was no change since March 2005.   The diagnosis was absent frontal sinuses with remaining normal sinuses.  The examiner concluded that there was no current evidence of a chronic sinusitis condition or any related condition evidenced in service.  Therefore, the claimed chronic sinusitis condition was not causally or etiologically related to or aggravated by active service, including the tooth extraction in 1949.  

The examiner provided a rationale for the opinion including the records that were reviewed including an April 2007 MRI.  In the MRI, there was evidence of mastoiditis, left greater than right without evidence of chronic sinusitis.  The impression was that the frontal sinuses were absent.  The remainder of the paranasal sinuses were satisfactorily aerated with no fluid levels and no appreciable mucosal thickening.  The orbits appeared intact with no foreign bodies.  There were no significant osseous abnormality and the sella turcica was normal in size.  The nasal bone was intact and nasal septum was deviated very slightly to the right.  There was no change since March 2005.  The examiner explained that the absence of frontal sinuses was most commonly a developmental anomaly, they were never formed.  The examiner concluded that there was no correlation to the dental extractions.  The examiner explained that in the absence of sinuses, it would be impossible to have fontal sinus headaches as the Veteran claimed.  The examiner noted that the Veteran claimed occipital headaches for which there was no pathophysiologic correlation to the sinus issues or dental extractions.  The examiner further noted that mastoiditis was found in the 2007 MRI with an ear infection /inflammation.  Additionally, an ENT follow up in May 2007 revealed an MRI scan which was negative for retrocochlear mass, but the Veteran had an Eustachian tube dysfunction.  The examiner noted that this condition was also not related to service or dental problems, but can contribute to occipital headaches.  

Based on the foregoing, the Board finds that service connected for sinusitis is not warranted, including as due to a dental extraction in service.  The VA treatment records show treatment for acute sinusitis and the Veteran reported a history of chronic sinusitis.  In spite of the current diagnosis of acute sinusitis, the service treatment records do not show a chronic disability in service.  Particularly, the separation examination does not show that the Veteran had sinusitis and the sinuses were clinically evaluated as normal.  Therefore, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology of sinusitis since service.  The lay statements show that the Veteran had headaches since service.  The Board acknowledges these statements and acknowledges that the Veteran and his lay witnesses are competent to report their observation of the Veteran's symptoms and when they occurred.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, as shown in the medical evidence of record, headaches were not necessarily caused by sinusitis problems.  The VA examiner found that the Veteran's problems with mastoiditis could have caused his headaches.  Therefore, even if the Veteran's headaches were present since service as asserted by the lay statements, the Veteran is not competent to diagnosis of the underlying condition that was causing the Veteran's headaches.  Therefore, Veteran's assertions that sinusitis was the cause of his headaches since service is not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

The Board also notes that the evidence of record does not show a nexus between the current headaches or diagnosis of sinusitis and the dental extraction in service.   The medical evidence of record does not show that the sinusitis is related to the dental extraction in service or to any other incident or injury in service.  The VA Compensation and Pension examinations both show that sinusitis is not related to the dental procedure.  In fact, the x-rays do not show objective evidence of chronic sinusitis that could be related to service.  Further, the examiners considered the Veteran's statements of the in-service dental procedure and the evidence of treatment in service.  The VA examiners, however, did not find that sinusitis was related to service.  

The Board acknowledges the Veteran's statements that his sinusitis is related to the dental procedure in service and that these statements could, in certain circumstances, constitute competent nexus evidence.  In the instant case, however, the Board finds that the question regarding the potential relationship between the dental procedure in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Furthermore, the service treatment records show complaints of sinus pain prior to the surgical procedure in 1949.  As such, the Board finds the Veteran's statements regarding a nexus between his current sinusitis to be of little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic disability in service, continuity of symptomatology that was caused by sinusitis or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for chronic sinusitis is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for sinusitis, including sinus headaches secondary to tooth extraction, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


